Citation Nr: 1632559	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition, claimed as peripheral neuropathy and diagnosed as bilateral carpal tunnel syndrome (CTS).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus, type 2 (DMII) and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A December 2008 rating decision confirmed and continued a previous denial of entitlement to service connection for peripheral neuropathy of the upper extremities.  An April 2011 rating decision, in pertinent part, denied entitlement to service connection for ED and bilateral CTS and denied a petition to reopen a previously denied claim of entitlement to service connection for a low back condition.  

The April 2011 rating decision also granted entitlement to service connection for left ear hearing loss and continued a 30 percent rating for posttraumatic stress disorder (PTSD).  In May 2011, the Veteran filed a timely notice of disagreement (NOD) with the April 2011 rating decision, and, in February 2014, the RO issued a statement of the case (SOC), which included the increased rating issues.  The Board notes that the Veteran's representative listed the issues of increased ratings for PTSD and left ear hearing loss as issues on appeal in a July 2016 brief.  However, the Veteran's April 2014 VA Form 9 reflects that he was only appealing the issues of entitlement to service connection for a back condition, carpal tunnel syndrome, and ED.  Therefore, the issues of increased ratings for PTSD and hearing loss are not before the Board.  See 38 C.F.R. § 20.202 (2015).

The Board notes that a claim of entitlement to service connection for peripheral neuropathy was previously denied in August 2006.  The Board acknowledges that the RO adjudicated the issue on the merits in the December 2008 rating decision.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board also notes that the RO treated the Veteran's January 2010 claim of entitlement to service connection for bilateral carpal tunnel syndrome as a new claim.  Thus, the issues certified to the Board included entitlement to service connection for bilateral upper extremity peripheral neuropathy and entitlement to service connection for bilateral carpal tunnel syndrome.  

The Board recognizes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

Here, Veteran was previously denied entitlement to service connection for a condition manifested by decreased sensation and tingling of the bilateral hands in a November 1997 rating decision.  Thereafter, in May 2005, the Veteran filed a claim for numbness in his fingers due to herbicide exposure, which the RO characterized as a claim for upper extremity peripheral neuropathy and denied in an August 2006 rating decision.  The Veteran subsequently filed a claim for upper extremity peripheral neuropathy as secondary to DMII, which the RO construed as a request to reopen his previously denied claims.  Thereafter, in the December 2008 rating decision on appeal, the previous denial of entitlement to service connection for peripheral neuropathy was confirmed and continued.  In January 2010, the Veteran filed a claim for bilateral carpal tunnel syndrome as secondary to DMII, which the RO construed as a new claim and denied in the April 2011 rating decision on appeal.  

After a thorough review of the record, the Board finds that the Veteran's current claim of entitlement to service connection for bilateral carpal tunnel syndrome constitutes the same claims that were denied in the November 1997 and August 2006 rating decisions.  In this regard, the Veteran has continued to seek service connection for an upper extremity peripheral nerve condition, however variously claimed and diagnosed, as due to herbicide exposure and/or to his service-connected DMII.  His statements regarding the symptoms, onset, and etiology associated with his claim for bilateral carpal tunnel syndrome are the same circumstances he cited as the cause of his peripheral nerve condition in his September 1996, May 2005, and July 2008 claims for peripheral neuropathy.  Thus, the Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology that were considered in the prior final rating decisions - that the Veteran experiences an upper extremity peripheral nerve condition as a result of his active service or because of another service-connected disability.  Accordingly, under Boggs and Velez, new and material evidence would generally also be required to reopen the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome.  However, as discussed in more detail in the Remand section below, the Board is currently unable to determine whether the August 2006 rating decision became final.  

In his April 2014 VA Form 9, the Veteran requested a Board hearing by live videoconference.  The hearing was scheduled in April 2016.  The Veteran did not appear for the proceeding, and he was marked as a "no show."  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition, entitlement to service connection for a low back condition, and entitlement to service connection for ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied entitlement to service connection for a low back condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's November 1997 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a low back condition and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back condition.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final as to the claim of entitlement to service connection for a low back condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a low back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a low back condition is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

The Veteran's claim of entitlement to service connection for a low back condition was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran's claim of entitlement to service connection for a low back condition was denied in a November 1997 rating decision on the basis that there was no evidence of a chronic back condition which was incurred in service.  The Veteran was notified of the decision and his appellate rights by a letter dated in December 1997.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The November 1997 rating decision therefore became final, and new and material evidence is necessary in order to reopen the claim.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the November 1997 rating decision included service treatment records showing treatment for abrasions and contusions of the back in April 1969 and a VA examination report showing no disability of the low back.  Based on this evidence, the RO concluded that although the Veteran was treated in service for abrasions of the back, no permanent residual or chronic disability subject to service connection was shown by the evidence since service, and it denied the Veteran's claim for service connection.

In January 2010, the Veteran requested that his claim of entitlement to service connection for a back condition be reopened.  Relevant additional evidence received since the RO's November 1997 rating decision includes VA and private treatment records showing treatment for low back pain and diagnoses of lumbar radiculopathy and lumbar degenerative disc disease, as well as the Veteran's lay statements regarding back injuries in service due to jumping out of helicopters.  

This evidence is new because it was not on file at the time of the November 1997 rating decision.  Furthermore, this evidence is material because it bears directly on the missing elements of a current disability and nexus, which are the reasons that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence that the Veteran had a low back condition related to the single back injury in service.  The newly received evidence consists of treatment records showing that the Veteran has been diagnosed with several low back conditions, as well as lay statements regarding additional back injuries in service.  Thus, the new evidence relates to unestablished facts necessary to substantiate a claim of entitlement to service connection for a low back condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the claim of entitlement to service connection for a low back condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back condition is reopened, and the appeal is granted to this extent only.


REMAND

As discussed above, the Board is reopening the Veteran's claim of entitlement to service connection for a low back condition; however, a review of the record reflects that the AOJ has not considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the Veteran, a remand for AOJ consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that additional evidentiary development is necessary prior to the adjudication of the claim of entitlement to service connection for a low back condition on the merits.

The Veteran contends that his low back condition is due to injuries he sustained in combat in Vietnam when he was hit with shrapnel in the back and buttocks.  See June 2001 Statement in Support of Claim for PTSD; September 1996 VA Form 21-526.  Additionally, the Veteran asserts that he injured his back in service when he "jumped out of helicopters with gear half my weight at altitudes that had a considerable impact on my back."  See May 2011 Notice of Disagreement.  Finally, the Veteran asserts that he was pinned against a bunker by a "Marine Corps mule (4X4) and was at med battalion for a few days recovering from that."  

Service treatment records show that the Veteran was treated for back pain and multiple abrasions in April 1969, while serving in Vietnam, after he was "dragged by mechanical mule."  On examination, the Veteran had abrasions and paravertebral spasms, and he was diagnosed with "abrasions and contusions" and given 24 hours of bed rest.  Service treatment records do not document a shrapnel wound to the back, although they do show that the Veteran had shrapnel wounds to the left arm, left knee, and left wrist.  

However, the record reflects that the Veteran engaged in extensive combat in Vietnam while serving as a hospital corpsman.  Specifically, the Veteran was awarded three Purple Heart Medals and a Combat Action Ribbon.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  

Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of back injuries, to include due to shrapnel wounds and jumping out of helicopters as these activities and injuries are consistent with the circumstances of combat service as a field medic in Vietnam.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Although the Veteran was provided a VA examination in October 1996, no etiology opinion was obtained because there was no current back disability.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the medical evidence of several current low back diagnoses, notations in the Veteran's service treatment records of a back injury, and the Veteran's combat presumption, this case must be remanded for a VA examination.  

Regarding the issue of entitlement to service connection for ED, remand is required for an addendum opinion.  The Veteran contends that his ED is secondary to service-connected DMII.  The Veteran was afforded a VA examination in November 2010.  The examiner diagnosed the Veteran with ED and opined that the Veteran's ED was "less likely to be the result of his diabetes" because there was no evidence of "diabetic microvascular disease, with neither retinopathy nor nephropathy present."  The examiner also noted that the Veteran's most recent HBA1C was 5.7% and indicated that the Veteran's diabetes was well controlled.  

The Board finds that this opinion is inadequate for several reasons.  As an initial matter, the examiner did not provide an opinion as to whether the Veteran's ED is aggravated by his service-connected DMII.  The United States Court of Appeals for Veterans Claims has made it clear than an opinion will be considered inadequate unless it addresses both the "caused by" and "aggravation" avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

Additionally, more recent VA treatment records suggest that the Veteran's DMII is not as well-controlled as it was at the time of the November 2010 VA examination.  See, e.g., September 2012 VA Treatment Record (A1C 6.3 H).  Further, since the November 2010 VA examination, the Veteran raised several additional arguments regarding the etiology of ED.  Specifically, in his May 2011 notice of disagreement, the Veteran asserted that his ED is secondary to medications he takes for his service-connected DMII, a contention that was not addressed by the November 2010 examiner.  Additionally, in a July 2016 brief, the Veteran's representative cited to treatise evidence regarding the relationship between ED and PTSD, which the Board notes is also a service-connected condition.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).

Under these circumstances, the Board finds that further opinion is necessary regarding the etiology of the Veteran's erectile dysfunction.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

With regard to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition, the Board is unable to determine whether new and material evidence has been received at the present time because the record reflects that there are outstanding VA treatment records not associated with the claims file.  In this regard, the December 2008 rating decision on appeal reflects that the RO reviewed VA treatment records dated from March 2007 to September 2008.  Similarly, the December 2013 statement of the case shows that VA treatment records dated from July 2002 to September 2011 were "reviewed electronically."  However, a review of the claims file reflects that it contains VA treatment records dated from April 2004 to August 2005 and from October 2009 to July 2013.  Thus, records dated between July 2002 to April 2004 and between September 2005 and September 2009 are missing.  The Board emphasizes that these records, especially those dated after the August 2006 rating decision, are critical to its determination as to whether new and material evidence was received within the one-year appeal period of the August 2006 rating decision denying entitlement to service connection for a bilateral upper extremity peripheral nerve condition, thereby vitiating its finality.  38 C.F.R. § 3.156(b); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover some of the VA treatment records on file appear to be incomplete.  For example, an April 2005 record from the Cincinnati VA Medical Center (VAMC) reflects that the Veteran was seen for an Agent Orange examination.  However, the only record of the examination is a nursing note and an addendum from a VA physician that "[t]he physician exam, diagnoses, and recommendation notes can be found in the chart."  There are no further records from the Cincinnati VAMC in the claims file; however, subsequent treatment records from the Columbus VAMC indicate that the Veteran was still being seen in Cincinnati.  Upon remand, the AOJ should obtain any outstanding VA treatment records from the Columbus and Cincinnati VAMCs dated from July 2002 to the present.

The record also suggests that there may be outstanding private treatment records that are relevant to the issues on appeal.  Specifically, in statements dated in April 2001 and July 2002, the Veteran identified several private treatment providers, including those who treated him for back and neuropathy conditions, including Dr. D.B., Dr. K., Dr. R.H., Dr. W.S., Dr. S.H., and Dr. D.T.  There is no indication that the RO attempted to obtain these records.  

Additionally, in June 2010, the Veteran submitted authorization for the RO to obtain treatment records from Dr. G.L. detailing treatment for ED.  The RO requested the records in September 2010 and October 2010, but the October 2010 second request for records was returned as "undeliverable as addressed."  In January 2011, the RO informed the Veteran that the address for Dr. G.L. was incorrect, and the Veteran submitted an updated VA Form 21-2142.  In February 2011, the RO requested the records using the new address.  However, there is no indication from the claims file that any such records were obtained.  There is also no indication that the RO made a second attempt to obtain the records or that it informed the Veteran that VA's attempts to obtain these records were unsuccessful, in accordance with 38 C.F.R. § 3.159(e)(1) (2015).  As the Veteran identified medical evidence that may be pertinent to his appeal, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from the Columbus and Cincinnati VAMCs dated from July 2002 to the present documenting treatment for the issues on appeal, to specifically include treatment records from the Columbus VAMC referenced in the December 2008 rating decision and the December 2013 statement of the case that are not currently on file and the April 2005 Agent Orange examination from the Cincinnati VAMC.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain private treatment records from Dr. D.B., Dr. K., Dr. R.H., Dr. W.S., Dr. S.H., Dr. D.T., and Dr. G.L., as identified in statements submitted in April 2001, July 2002, and June 2010.

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any low back conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back condition had its onset in service or is related to any in-service disease, event, or injury, to include the documented in-service low back injury in April 1969, the Veteran's reports of jumping out of helicopters with heavy gear, and the Veteran's reports of being hit with shrapnel in the back.  

In rendering this opinion, the examiner should assume that the Veteran sustained low back injuries when jumping out of helicopters and being hit with shrapnel, notwithstanding that there is no documentation of such injuries in the Veteran's service treatment records.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the low back condition over time.  The examiner should address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's currently diagnosed low back condition.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for a low back injury in April 1969; VA and private treatment records documenting the Veteran's current back condition; and the lay statements of the Veteran regarding back pain in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After all available records have been associated with the claims file, return the claims file, to include a copy of this remand, to the November 2010 VA examiner for an addendum opinion regarding the Veteran's erectile dysfunction.  If the examiner who drafted the November 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed erectile dysfunction is proximately due to or caused by the Veteran's diabetes mellitus and/or PTSD, to include medications taken for those conditions?

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's erectile dysfunction was aggravated (permanently worsened in severity beyond a natural progression) by the diabetes mellitus and/or PTSD, to include medications taken for those conditions?

If the examiner determines that the Veteran's erectile dysfunction is aggravated by diabetes mellitus and/or PTSD, the examiner should report the baseline level of severity of the erectile dysfunction prior to the onset of aggravation.  If some of the increase in severity of erectile dysfunction is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


